[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________          FILED
                                                 U.S. COURT OF APPEALS
                              No. 09-13482         ELEVENTH CIRCUIT
                                                      MARCH 22, 2010
                          Non-Argument Calendar
                                                        JOHN LEY
                        ________________________
                                                         CLERK

                    D. C. Docket No. 08-60339-CR-KAM

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

ROBERTO CARAGOL,

                                                           Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                              (March 22, 2010)

Before EDMONDSON, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

    Gail M. Stage, appointed counsel for Roberto Caragol in this direct criminal
appeal, has moved to withdraw from further representation of the appellant and

filed a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Caragol’s conviction and

sentence under Count One are AFFIRMED.




                                          2